Citation Nr: 0943237	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-14 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left shoulder scapulothoracic myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from August 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for scapulothoracic myofascial pain syndrome and 
assigned a 10 percent evaluation effective November 15, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a July 2005 VA examination, the VA examiner stressed that, 
although the Veteran referred to his disability as a back 
condition, and he had been scheduled for a spine examination, 
the actual disability was in fact of the left shoulder.  In 
evaluating disability of the joints, functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The July 2005 examiner did not address the DeLuca factors 
with respect to the left shoulder.  A May 2007 examiner also 
failed to discuss the extent of actual functional impairment 
due to pain, weakness, fatigability, or incoordination.  At 
both examinations the Veteran complained of increased pain 
and limitation with use of the joint, but the examiners did 
not provide any basis upon which the extent of that 
limitation can be measured or evaluated.  A remand is 
required to obtain an adequate VA examination of the left 
shoulder joint.

Additionally, the record is unclear as to exactly what joints 
or groups of joints are now affected by the diagnosed 
myofascial pain syndrome.  Initially, the VA examiner 
stressed that the disability was limited to the left 
shoulder, but radiographic evidence does now show 
degenerative changes of the thoracic and cervical spines.  On 
examination, the extent of the current disability must be 
fully described, to include the relationship of the 
degenerative changes of the thoracic and cervical spines to 
the disability under consideration.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints 
examination.  The examiner should describe 
in detail the extent of any disability of 
the left shoulder attributable to 
myofascial pain syndrome.  Repetitive 
motion testing must be accomplished, and 
the extent of actual functional impairment 
of the left shoulder due to pain, 
weakness, fatigability, or incoordination, 
if any, must be described.

2.  Schedule the Veteran for a VA spine 
examination.  The claims folder must be 
reviewed in conjunction with this 
examination.  The examiner should identify 
all current disabilities of the cervical 
and thoracic spines, and should offer an 
opinion as to whether any diagnosed 
condition is at least as likely as not 
related to service connected 
scapulothoracic myofascial pain syndrome.

3.  Review the claims file to ensure that 
all the foregoing development has been 
completed and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If any benefit 
sought remains denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


